ICJ_108_UseOfForce_SCG_DEU_2000-09-08_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA r. GERMANY)

ORDER OF 8 SEPTEMBER 2000

2000

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ALLEMAGNE)

ORDONNANCE DU 8 SEPTEMBRE 2000

 
Official citation:

Legality of Use of Force ( Yugoslavia v. Germany),
Order of 8 September 2000, LC.J. Reports 2000, p. 158

Mode officiel de citation:

Licéité de l'emploi de lu force { Yougoslavie c. Allemagne),
ordonnance du 8 septembre 2000, C.L.J. Recueil 2000, p. 158

 

Sales number
ISSN 0074-4441 N° de vente: 795

ISBN 92-1-070871-7

 

 

 
8 SEPTEMBER 2000

ORDER

LEGALITY OF USE OF FORCE
(YUGOSLAVIA ». GERMANY)

LICEITE DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ALLEMAGNE)

8 SEPTEMBRE 2000

ORDONNANCE
2000
8 September
General List
No. 108

158

INTERNATIONAL COURT OF JUSTICE

YEAR 2000

8 September 2000

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA r. GERMANY)

ORDER

The Vice-President of the International Court of Justice, Acting Presi-
dent,

Having regard to Article 48 of the Statute of the Court and to
Articles 31 and 79 of the Rules of Court,

Having regard to the Order of 30 June 1999, whereby the Court fixed
5 January 2000 and 5 July 2000 as the time-limits for the filing, respec-
tively, of a Memorial by the Federal Republic of Yugoslavia and of a
Counter-Memorial by the Federal Republic of Germany:

Whereas on 5 July 2000 Germany filed certain preliminary objections
to jurisdiction and to admissibility ;

Whereas accordingly, by virtue of Article 79, paragraph 3, of the Rules
of Court, the proceedings on the merits are suspended and a time-limit
has to be fixed for the presentation by the other Party of a written state-
ment of its observations and submissions on the preliminary objections:

Whereas, at a meeting between the Vice-President, Acting President,
and the representatives of the Parties, held on 6 September 2000, Yugo-
slavia indicated that it would require nine months for the preparation of
that written statement; and whereas Germany did not object to such a
time-limit being fixed, but stressed that it expected that Yugoslavia would
provide specific answers to the preliminary objections made by the Gov-
ernment of the Federal Republic of Germany,
159 LEGALITY OF USE OF FORCE (ORDER 8 IX 00)

Taking account of the views of the Parties and the special circum-
stances of the case,

Fixes 5 April 2001 as the time-limit within which the Federal Republic
of Yugoslavia may present a written statement of its observations and
submissions on the preliminary objections made by the Federal Republic
of Germany; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of September, two thou-
sand, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Federal
Republic of Yugoslavia and the Government of the Federal Republic of
Germany, respectively.

(Signed) Sui Jiuyong,
Vice-President.

(Signed) Philippe Couvreur,
Registrar.
